Citation Nr: 0615317	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  99-05 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased disability rating for post-
traumatic headaches, residuals of a head injury, currently 
rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1973. 

The veteran's appeal came before the Board of Veterans' 
Appeals (Board) from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  

In November 1999, the veteran and his wife testified before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed. 

In April 2003, the veteran requested that his previously 
denied service connection claim for a back disability be 
reopened, however it does not appear that any development on 
such matter has been accomplished (see November 2005 internal 
document).  The Board refers this matter to the RO for the 
appropriate development and directs the RO's attention to the 
additional evidence, received by the Board in January 2006, 
which was submitted by the veteran in support of his service 
connection claim for a back disability.

The issue of entitlement to an increased rating for post-
traumatic headaches is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In a February 2000 decision, the Board concluded that the 
veteran's in-service May 1973 head injury was incurred in the 
line of duty.

2.  There is competent evidence showing that the veteran's 
currently diagnosed acquired psychiatric disability is 
related to his in-service head injury.


CONCLUSION OF LAW

An acquired psychiatric disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  This law eliminated the concept of a well- 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by granting service 
connection for an acquired psychiatric disability, and a 
decision at this point poses no risk of prejudice to the 
veteran.  The agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. Mar. 3, 2006); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

The veteran asserts that he is entitled to service connection 
for a psychiatric disability, to include PTSD.  VA medical 
evidence confirms that he currently has an acquired 
psychiatric disability, variously diagnosed as anxiety, major 
depressive disorder with psychotic features, and PTSD.

Initially, the Board notes that the veteran does not assert 
and the evidence does not show that he had a psychiatric 
disability in service or within the first post-service year.  
The first evidence of a psychiatric disability was a VA 
treatment note dated in November 1974, approximately 17 
months following the veteran's discharge from service.  

Instead, the veteran attributes his current psychiatric 
disability to an in-service head injury.  Service records 
show that in May 1973, a man struck the veteran in the head 
with a 12-inch metal crescent wrench; the veteran was on a 
stairwell in his living quarters at the time.  The Board, in 
a February 2000 decision, concluded that the veteran's in-
service head injury had been incurred in the line of duty, 
despite a June 1998 administrative decision to the contrary.  

Further, there is competent evidence of a nexus between the 
veteran's psychiatric disability and his period of military 
service.  According to a June 2005 VA examination report, the 
examiner indicated that the veteran definitely had symptoms 
of major depressive disorder.  After a thorough review of the 
claims folder and examination of the veteran, the examiner 
opined that "it is clear that the veteran's mental illness 
began in 1972.  The veteran's experiences in the military are 
probably not the actual cause of his mental illness but are 
most likely a major contributing factor to his mental illness 
and the subsequent problems he has experienced over the 
years."  Resolving doubt in the veteran's favor, the Board 
finds that the evidence supports service connection for an 
acquired psychiatric disability.  38 U.S.C.A. §§ 5107(b).  
The appeal is granted.


ORDER

Service connection for an acquired psychiatric disability, 
variously diagnosed, is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

The veteran asserts that he is entitled to an increased 
evaluation for his service-connected post-traumatic 
headaches.  The Board notes that he is currently in receipt 
of a 10 percent rating, the maximum rating available for 
subjective symptoms secondary to head trauma under Diagnostic 
Codes 9304-8045.  Ratings in excess of 10 percent under 
Diagnostic 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2005).

VA medical evidence of record suggests that the veteran has a 
history of migraine headaches.  According to a July 2005 
treatment note, the veteran's headaches appear to be 
cervicogenic in origin, but with migraine features.  

Under Diagnostic Code 8100, which contemplates migraine 
headaches, a maximum of a 50 percent disability rating may be 
assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating may be assigned with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
rating may be assigned with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a.  

Given that the veteran's headaches appear to have migraine 
features, the Board finds it necessary to ascertain whether 
the migraine headaches are a part of the service-connected 
post-traumatic headaches.  In other words, it is necessary to 
determine whether the migraine headaches are related to the 
1973 in-service head injury.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the veteran's 
claims folder to a VA neurologist for a 
medical opinion.  After a complete review 
of the claims folder, the examiner is 
requested to comment as to whether the 
veteran's migraine headaches (or 
features) are related to his May 1973 in-
service head injury.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the increased rating claim 
for post-traumatic headaches, taken into 
account any newly obtained evidence.  If 
the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


